Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0001298
                                                        26-SEP-2016
                                                        11:14 AM



                          SCWC-14-0001298

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   PATRICIA E. BREAULT OLIVEIRA,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                       DARRYL J. OLIVEIRA,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0001298; FC-D NO. 09-1-000044)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court
of Appeals at the time the application for certiorari was filed,

see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner’s application for

writ of certiorari, filed September 19, 2016, is dismissed

without prejudice to re-filing the application pursuant to HRAP

Rule 40.1(a) (2014) (“The application shall be filed within

thirty days after the filing of the intermediate court of
appeals’ judgment on appeal or dismissal order, unless the time

for filing the application is extended in accordance with this

rule.”).

           DATED:   Honolulu, Hawai#i, September 26, 2016.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2